Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1, 2, 4, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong et al (US 2016/0118713 A1), hereinafter Hong.  (Applicant’s submitted prior art).
Regarding claim 1, Hong (Figure 6D, para [0059]) (Reproduced below) teaches a portable communication device comprising a housing including:
a plate forming at least a portion of a back surface of the portable communication device, and 
a conductive portion 120 forming at least a portion of a side surface of the portable communication device; 
a display (para [0038]) accommodated in the housing and viewable through a front surface of the portable communication device; 
an antenna structure 110 (Figure 5, para [0048]) accommodated in the housing; and 
a non-conductive member 14 placed between the display and the plate, 

a printed circuit board (para [0048]), 
and one or more antennas 110  formed at the printed circuit board to face the side surface, 
wherein at least a portion of the antenna structure 110 is placed to be viewable in a state of overlapping the conductive portion 120, when viewed in a direction substantially perpendicular to a surface facing the side surface of the printed circuit board,
wherein at least a partial region of a surface of the non-conductive member 14, which faces the antenna structure, is convex, and
wherein a progress path of a radio frequency signal radiated from the one or more antennas is changed when passing through the at least a partial region (para [0052]).
Regarding claim 2, as applied to claim 1, Hong (Figure 5) teaches that the non-conductive portion 14 of the side surface is positioned to face the antenna elements 10, thus the progress path is changed to face the side surface when passing through the at least a partial region.
Regarding claim 4, as applied to claim 1, Hong (Figures 5 and 6D, para [0048]) further teaches a support member 12 supporting the antenna structure 110, wherein the support member is interposed between the display and the plate, and wherein the non-conductive member 14 is placed in a space formed by the plate, the support member, and the antenna structure.




[AltContent: textbox (Conductive members)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Housing)]
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    259
    348
    media_image1.png
    Greyscale

[AltContent: textbox (Plate)][AltContent: textbox (Non-conductive member)]




Claims 14 and 15 are rejected for the same reason as claims 1 and 2.
3.	Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US 2017/0201014 A1), hereinafter Lee.  (Applicant’s submitted prior art).
Lee (Figure 1) teaches a portable communication device comprising:
a housing including:
a plate 101 forming at least a portion of a back surface of the portable communication device, and

a display (para [0044] and [0045]) accommodated in the housing and viewable through a front surface of the portable communication device;
an antenna structure 131 (Figure 2) accommodated in the housing; 
a support member 433 (Figure 9) supporting the antenna structure; 
and a non-conductive member (104 and 141, para [0054]) placed between the display and the plate, wherein the antenna structure includes:
a printed circuit board (para [0050]), and
one or more antennas 103 formed at the printed circuit board to face the side surface,
wherein the support member is extended from the conductive portion (Figure 9, para [0068]), 
and wherein at least a partial region of a surface of the non-conductive member, which faces the antenna structure, is convex (Figure 6A, para 0040]), and a progress path of a radio frequency signal radiated from the one or more antennas is changed when passing through the at least a partial region.



Allowable Subject Matter
4.	Claims 3, 5-8, 10-13, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.	Claims 18-20 are allowed.

Regarding claims 3 and 16, Hong fails to further teach a support member supporting the antenna structure, wherein the conductive portion is extended from the support member.
Regarding claims 5 and 17, Hong fails to further teach a support member supporting the antenna structure, wherein the support member includes another conductive portion, wherein an opening is formed between the conductive portion and the other conductive portion, and wherein at least a portion of the non-conductive member is filled in the opening.
Claim 6 would have been found allowable for at least the reason for depending on claim 5.
Regarding claim 7, Hong fails to further teach that the surface of the non-conductive member includes another region being convex and a separating wall placed between the at least a partial region and the other region.
Claim 8 would have been found allowable for at least the reason for depending on claim 7.
Regarding claim 10, Lee fails to further teach that the progress path is changed to face the side surface when passing through the at least a partial region.
Regarding claim 11, Lee fails to further teach that at least a portion of the antenna structure is placed to be viewable in a state of overlapping the conductive portion, when viewed in a direction substantially perpendicular to a surface facing the side surface of the printed circuit board.

Claim 13 would have been found allowable for at least the reason for depending on claim 12.
Regarding claim 18, Lee teaches a portable communication device comprising: a housing including:
a plate forming at least a portion of a back surface of the portable communication device, and a conductive portion forming at least a portion of a side surface of the portable communication device; a display accommodated in the housing and viewable through a front surface of the portable communication device; an antenna structure accommodated in the housing; and a non-conductive member placed between the display, the plate, and the antenna structure, wherein the antenna structure includes a printed circuit board.
Lee, however, fails to further teach a first antenna formed at a first portion of the printed circuit board to face the side surface, and a second antenna formed at a second portion of the printed circuit board, wherein a surface of the non-conductive member, which faces the antenna structure, includes: a first region placed to be viewable in a state of overlapping the first antenna, when viewed in a direction substantially perpendicular to a surface facing the side surface of the printed circuit board, a second region placed to be viewable in a state of overlapping the second antenna, and a separating wall placed between the first region and the second region.
Claims 19 and 20 are allowed for at least the reason for depending on claim 18.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Rajagopalan et al (US 2018/0090817) discloses an electronic device comprising an antenna and a conductive portion.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOANG V NGUYEN/Primary Examiner, Art Unit 2845